DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cryer et al. 20140077600.
Referring to claim 1, Cryer discloses a system, comprising: a top drive (see paragraph 0015) coupled to a mast on a drilling rig; a common bus (see fig. 1, at 110) coupled to the top drive; a drawworks (see paragraph 0016, box 104 represent drawworks and top drives coupled to the bus) coupled to the common bus and the top drive, wherein the drawworks lowers and raises the top drive throughout the mast; a generator (102, see paragraph 0016) coupled to the common bus, wherein the generator transmits electric power to the drawworks; and a controller (108) coupled to the top drive, common bus, the generator, and the drawworks, wherein the common bus transmits the electric power between the top drive, drawworks, and the generator (see paragraph 0019), and wherein the controller manages a transmission of stored power in the top drive to the drawworks (see paragraph 0023, the controller controls the transmission of stored power from the top drive to the energy demands of the rig , power consuming devices which  includes the drawworks.  Therefore, the controller can manage a transmission of stored power from a top drive to the drawworks).
Referring to claim 6, Cryer discloses the top dive comprises a flywheel (see paragraph 0016), wherein the stored energy of the top drive is rotational, energy generated using the flywheel ( see paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cryer et al. 20140077600 in view of Williams 9856719.
Referring to claim 3, Cryer does not disclose a rectifier.  Williams teaches it is known in the art to have a rectifier (44) on a common bus between a generator (24) and electric motors (56) to convert AC power to DC power (see fig. 1).  As it is well known in the art to have a rectifier on a common bus, it would be obvious to one of ordinary skill in the art before the effective filing date, to modify the system disclosed by Cryer to have a rectifier in view of the teachings of Williams.  

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2,4-5,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does to Cryer discloses obtaining, by a controller, power measurements regarding operation of a top drive; and transmitting, using the controller and over a common bus coupled to the top drive and a drawworks, an amount of electric power and at least a portion of the amount of stored power to the drawworks. Cryer does not teach nor suggest determining, by the controller and using the power measurements, an amount of stored power in the top drive and determining, by the controller and based on the amount of stored power an amount of electric power from a generator for operating a drawworks. It would not be obvious to modify Cryer to teach this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Settemsdal 20130307444 discloses transmitting stored power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672